239 F.2d 644
William BURTON, Dorothy Burton and Industrial InvestmentCorporation, Appellants,v.UNITED STATES of America, Appellee.
No. 12825.
United States Court of Appeals Sixth Circuit.
Dec. 4, 1956.

Clements & Cobbs, Detroit, Mich., for appellants.
Fred W. Kaess, U.S. Atty., Rodney C. Dropf, Asst. U.S. Atty., Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the district court denying appellants' motion for relief from judgment be and is hereby affirmed.